Citation Nr: 1026440	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected post-operative patellar realignment of the 
right knee with laxity.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected post-operative degenerative disease of the 
right knee with painful motion.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of meniscectomy of the left knee 
with post-operative patellar realignment and ligament laxity.

4.  Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative joint disease of the left 
knee.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1981 to October 
1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2010, the Veteran submitted a copy of a decision from the 
Social Security Administration (SSA) dated September 2009 
granting disability benefits.  A finding that the Veteran was 
unable to perform sustained work activity on a regular and 
continuing basis at any exertional level was based in part to his 
service-connected bilateral knee disabilities.  A review of the 
claims file reveals that disability records from SSA have not 
been requested.  As such, the RO should attempt to obtain the 
Veteran's records from SSA on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Hayes v. Brown, 9 Vet. App. 67 
(1996).  

At the same time, the Veteran requested copies of evidence listed 
in the most recent supplemental statement of the case, the March 
2010 VA examination and a January 2010 VA treatment record.  It 
is unclear whether the RO responded to that request.  On remand, 
the RO should provided the requested information.  

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2008).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case the Veteran has satisfied each of these 
requirements.  He has been awarded SSA benefits in part because 
of his service-connected knee disabilities and the March 2010 
examination report included his claim that he had been unable to 
work "on any regular basis" because of his knees.  

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The 
most recent examiner recorded the Veteran's reports, but did not 
provide an opinion as to whether the knee disabilities precluded 
gainful employment.  There is no such opinion otherwise of 
record.

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b) (1).  On remand, the RO must consider whether referral 
for an extraschedular evaluation is necessary.  Barringer v. 
Peake, 22 Vet. App. 242 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.

2.  Review the Veteran's March 24, 2010, 
statement.  If not already accomplished, 
provide the requested copies.  

3.  Obtain a copy of any SSA decision 
regarding disability benefits for the 
Veteran.  Request from SSA copies of all 
the documents or evidentiary material that 
was used in considering the Veteran's claim 
for disability benefits.

4.  After completion of the foregoing, 
return the claims folder to the examiner 
who conducted the March 2010 VA 
examination.  The examiner should review 
the claims folder and provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's knee disabilities 
prevent the Veteran from obtaining or 
retaining gainful employment for which he 
would otherwise be qualified.  The examiner 
should provide a rationale for this 
opinion.  

If the examiner is not available, the 
Veteran should be afforded a VA examination 
so that the needed opinion can be obtained.

5.  Readjudicate the Veteran's claim on 
appeal, including schedular, extraschedular 
ratings, and TDIU, including schedular and 
extraschedular consideration.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


